Hall, Justice.
This appeal by the former wife from a contempt order against her former husband asserts that the trial judge erred in finding that former husband was in contempt only as to a portion of the past due child support she claimed.
The trial judge’s order implicitly found as a fact that she had agreed to accept her former husband’s payment of their son’s tuition at Woodward Academy, in lieu of an equivalent amount of past due child support. This factual finding is supported by the record, because this was the thrust of the former husband’s testimony and the testimony of the former wife never contradicted that conclusion. Accordingly, the order of the trial court will be affirmed.

Judgment affirmed.


All the Justices concur, except Bowles, J., who concurs in the judgment only.